DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/23/2022 has been entered. Claims 1-5 remain pending in the application. Applicant’s amendments to the abstract and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 06/08/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 5065062 A) in view of Wikipedia.
Regarding claim 1, Uehara discloses a robot linear-object unit (see Fig. 6) comprising: a first part including cables (part of 7C, 8C in 56), which lead to a plurality of motors (7, 8) of a robot (see Fig. 1), that are covered by a flexible sheath (see Fig. 6, 56) having a circular outer shape in cross section (see Fig. 6); a second part (part of 7C, 8C between 56A and 57A) including the cables in a loose state that have had the sheath removed at one end of the first part (see Fig. 6); a plurality of third parts (7C, 8C in 57, 58) each including one or more of the cables of the second part bundled together for a connector (57B, 58B) connected to a corresponding one of the motors (see Fig. 6), the third parts being covered by flexible covering materials (57, 58) having circular outer shapes in cross section (see Fig. 6); and a casing (1X, 6A, 2X) that accommodates the second part and is fixed to a movable part of the robot (12), wherein the casing is provided with a plurality of through holes (holes at 56A, 57A, 58A) that allow the first part and the third parts to pass therethrough (see Fig. 6), and spaces between the through holes, the sheath, and the covering materials are fixed by cable glands (56A, 57A, 58A). Uehara fails to disclose liquid-tight cable glands. However, Wikipedia teaches liquid-tight cable glands (see attached NPL, 2nd paragraph, lines 9-11). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the cable glands of Uehara with liquid-tight cable glands, as taught by Wikipedia, to protect the internal electronics of the robot from water, dust, debris, etc., which would cause damage.
	Regarding claim 2, Uehara discloses the covering materials are piping tubes (see Fig. 6, 57, 58).
Regarding claim 3, Uehara discloses the covering materials are sheaths (see Fig. 6, 57, 58), and the cables are joined together in the second part (see Fig. 6).

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the cited references fail to teach or suggest flexible sheaths or covering materials, the Examiner respectfully disagrees. Column 11 lines 5-6 of Uehara reads “non-flexible tube can be applied as such tubes 57, 58. In this case, the reliability against the leakage of the protective gas can be further raised”. One having ordinary skill in the art would recognize that the above portion of Uehara teaches and suggests that the tubes of Fig. 6 are flexible, and that they can be further modified to be non-flexible, for increasing reliability against leakage.    
Regarding Applicant’s arguments that the cited references fail to teach or suggest circular outer cross sections, the Examiner respectfully disagrees. First, column 10 line 22 of Uehara reads “tube 56” and column 10 line 29 reads “tubes 57, 58”. Merriam-Webster defines tubes as “a hollow elongated cylinder”. One having ordinary skill in the art would recognize the use of the term “tube” in the disclosure of Uehara as having a cylindrical shape. Second, MPEP 2125(I) states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)… The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. In this instance, figure 5 of Uehara reasonably discloses and suggests tubes with circular cross sections. Third,  it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey , 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this instance, Applicant has failed to show criticality of a circular cross section such that it would produce unexpected results, and therefore is clearly a matter of design choice. 
Regarding Applicant’s arguments that Uehara fails to disclose “a casing accommodating the second part is fixed to a movable part of the robot”, the Examiner respectfully disagrees. First, Merriam-Webster defines a casing as “a cover or shell that protects or encloses something”. In this instance, base 1X, rotor 6A and rotary table 2X form a shell that protects and encloses the cables 6C, 7C, 8C. The base, 1X, 6A, 2X, is fixed to a movable part of the robot, 12. Second, the instant application uses the “comprising” transitional phrase. MPEP 2111.03 reads “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). In this instance, a casing comprising multiple elements, i.e., 1X, 6A, 2X, is not excluded by the claim language. 
Given at least the arguments presented above, Uehara in view of Wikipedia disclose all the claim limitations of claim 1. Therefore, the Non-Final rejection of 06/08/2022 is maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658